Exhibit 10.6

FORM OF ASSIGNMENT OF EMPLOYMENT AGREEMENT

Assignment of Employment Agreement (“Assignment Agreement”), dated as of
September 29, 2016, by and between R.R. Donnelley & Sons Company (“RRD”), a
Delaware corporation, and Donnelley Financial Solutions, Inc., a Delaware
corporation (“Donnelley Financial”).

Recitals

WHEREAS, RRD has entered into an employment agreement with Thomas F. Juhase of
RRD (the “Executive”), dated July 27, 2007 (the “Employment Agreement”). A copy
of the Employment Agreement is attached as to this Assignment Agreement as Annex
A; and

WHEREAS, RRD desires to assign the Employment Agreement to Donnelley Financial,
and Donnelley Financial desires to acquire all of RRD’s right, title and
interest in the Employment Agreement; and

WHEREAS, the Executive has acknowledged and acquiesced to the assignment of his
Employment Agreement and the transfer of his employment to Donnelley Financial.

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth below, the parties hereby agree as follows:

Agreement

 

  1. Assignment of Employment Agreement. Effective as of the Donnelley Financial
Distribution Date, as defined in the Separation and Distribution Agreement by
and among RRD, LSC Communications, Inc. and Donnelley Financial (the
“Distribution Date”), RRD hereby irrevocably, absolutely and unconditionally
assigns, transfers, conveys and delivers to Donnelley Financial and its
successors and assigns all of RRD’s right, title and interest in, to and under
the Employment Agreement.

 

  2. Acceptance of Assignment. From and after the Distribution Date, Donnelley
Financial hereby irrevocably, absolutely and unconditionally assumes, undertakes
and agrees to pay, perform and discharge in full any and all claims and
obligations arising under and/or in connection with the Employment Agreement.

 

  3. References. From and after the Distribution Date, all references in the
Employment Agreement to “Donnelley” or the “Company” shall be deemed to be
references to Donnelley Financial, including, but not limited to, with respect
to any triggers such as those relating to a Change in Control or related events.

 

  4.

Executive Acknowledgement. The Executive acknowledges and agrees that the
transfer of his employment as described in this letter will not constitute a
termination of the Executive’s employment (whether or not without “cause” by
RRD), nor grounds for leaving with “good reason”, as such terms may be defined
under the Employment

 

1



--------------------------------------------------------------------------------

  Agreement as in effect through the Distribution Date. This acknowledgement and
agreement is without limitation on the Executive’s rights in the event that he
is subsequently terminated without “cause” or would be allowed to leave for
“good reason” by Donnelley Financial.

 

  5. Restrictive Covenants. The Executive also acknowledges and agrees that he
will be fully obligated to Donnelley Financial under the non-compete, employee
non-solicit and customer non-solicit covenants (together, the “Restrictive
Covenants”) of the Employment Agreement. In addition, beginning on the
Distribution Date and ending on the day eighteen (18) months following the
Distribution Date (the “Wear Away Period”), if the Executive terminates
employment for any reason, he shall be fully obligated to each of RRD and LSC
under the Restrictive Covenants for the period, if any, beginning on the date of
the Executive’s termination and ending at the conclusion of the Wear Away
Period. The Executive acknowledges and agrees that the confidentiality and
non-disparagement covenants shall survive at all times, both during and after
employment, with respect to Donnelley Financial, and shall survive and apply to
each of RRD and LSC at all times after employment. The Executive, Donnelley
Financial and RRD acknowledge that LSC is a third party beneficiary for purposes
of enforcement of this Section 5.

 

  6. Miscellaneous. This Assignment Agreement shall inure to the benefit of the
Donnelley Financial, its successors and assigns. In the event any provision
hereof is determined to be unenforceable or invalid such provision or such part
thereof as may be unenforceable or invalid shall be deemed severed from this
Assignment Agreement and the remaining provisions carried out with the same
force and effect as if the severed provisions or part thereof had not been made
a part hereof.

[signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
on the date first above written.

 

R.R. DONNELLEY & SONS COMPANY       DONNELLEY FINANCIAL SOLUTIONS, INC. By:  
/s/ Daniel L. Knotts       /s/ Daniel N. Leib   Daniel L. Knotts       Daniel N.
Leib   Chief Operating Officer       Chief Executive Officer

Acceptance of Assignment by Executive

I, Thomas F. Juhase, do hereby consent to the assignment of my Employment
Agreement by and between R.R. Donnelley & Sons Company and Donnelley Financial
Solutions, Inc.

Dated: September 29, 2016

 

By:   /s/ Thomas F. Juhase   Thomas F. Juhase



--------------------------------------------------------------------------------

ANNEX A

[Copy of Employment Agreement]

 

4



--------------------------------------------------------------------------------

RR Donnelley    Global Headquarters    111 South Wacker Drive   
Chicago, Illinois 60606-4301    Telephone (312) 326 8000

July 27, 2007

Mr. Thomas Juhase

[address]

Dear Tom:

In recognition of your importance to R.R. Donnelley & Sons Company, its
officers, directors, subsidiaries, affiliates, and successors, including but not
limited to Moore Wallace North America, Inc. (“Donnelley” or “Company”) and to
further the Company’s interests, we are pleased to offer you a new employment
letter (“Agreement”). The purpose of this Agreement is to amend and restate in
its entirety the employment letter, dated as of June 14, 2005, between you and
the Company. All capitalized terms used but not defined in the text of this
Agreement shall have the meanings assigned to such terms in Annex A.

The terms of this Agreement are as follows:

 

  1. Title and Responsibilities. You are currently President, Global Capital
Markets, and, effective as of the date hereof, you shall serve as President,
Financial, in accordance with the terms and provisions of this Agreement as well
as any employment and other policies applicable to employees of the Company and
its subsidiaries from time to time during the term of your employment. You will
have the customary duties, responsibilities and authorities of such position.
You will also receive such office, staffing and other assistance as is
commensurate with that received by other executives at your level in the
Company.

 

  2. Employment at Will. You and we hereby acknowledge that your employment with
the Company constitutes “at-will” employment and that either party may terminate
your employment at any time upon written notice of termination within a
reasonable period of time before the effective date of the termination.

 

  3. Compensation. You will receive the following compensation and benefits,
from which the Company may withhold any amounts required by applicable law:

 

  a. Base Salary. The Company will pay you a base salary (“Base Salary”) at the
rate of $375,000 per year. This Base Salary will be paid in accordance with the
normal payroll practices of the Company.

 

  b.

Annual Bonus. In respect of each calendar year of the Company, you will be
eligible to receive an annual bonus (the “Annual Bonus”) in accordance with the
Company’s annual incentive compensation plan (“Plan”) with a



--------------------------------------------------------------------------------

  target bonus opportunity of 100% of Base Salary. The performance objectives
for your Annual Bonus with respect to each calendar year will be determined as
provided for in the Plan. You will be eligible for all benefits available
generally to executives at your level.

 

  c. Vacation. You will be eligible for 4 weeks vacation annually.

 

  d. Benefits. You will continue to be eligible to participate in the employee
benefit plan and programs generally applicable to RR Donnelley employees.

 

  4. Severance. If the Company terminates your employment without Cause, the
following will apply:

 

  a. Severance Pay. The Company will pay you an amount equal to one and one-half
times your Annualized Total Compensation (“Severance Pay”), subject to the
execution by you of the Company’s customary release, which amount shall be
payable in equal installments on the 15th and last days of each of the 18 months
following your Separation Date (if the 15th or last day of a month is not a
business day, on the closest business day to such).

 

  b. Benefits. Your medical, dental and vision insurance coverage in effect
immediately before your Separation Date will continue to be available to you
under the group health plan continuation coverage laws (“COBRA”) for a period of
18 months following your Termination Date (the “COBRA Period”). If you elect
COBRA coverage, it will be available to you for 18 months at the same cost your
insurance coverage is available to active employees. Your short-term and
long-term disability, group life insurance and accidental death and
dismemberment insurance end on your Termination Date.

 

  c. Resignations. You shall resign from such offices and directorships, if any,
of the Company that you may hold from time to time.

 

  d. Indemnification. Your rights of indemnification under the Company’s
organizational documents, any plan or agreement at law or otherwise and your
rights thereunder to director’s and officer’s liability insurance coverage for,
in both cases, actions as an officer of the Company shall survive any
termination of your employment.

 

  e.

Section 409A. If you are considered a “specified employee” by the Committee on
your Separation Date, then any amounts payable pursuant to this Agreement or
otherwise that (i) become payable as a result of your Separation from Service
and (ii) are subject to section 409A of the Code as a result of your Separation
from Service (“Section 409A Severance”), shall not be paid until the earlier of
(x) six months and two days after your Separation Date or (y) your death, unless
such an amount may be paid earlier pursuant



--------------------------------------------------------------------------------

  to final regulations or other ruling or pronouncement of the U.S. Department
of Treasury or Internal Revenue Service. Notwithstanding the immediately
preceding sentence, your Section 409A Severance not in excess of $400,000 shall
not be subject to the six-month delay in payment.

 

  5. Restrictive Covenants. You and Donnelley recognize that due to the nature
of your employment and relationship with Donnelley, you will have access to and
develop confidential business information, proprietary information, and trade
secrets relating to the business and operations of Donnelley and its affiliates.
You acknowledge that such information is valuable to the business of Donnelley
and its affiliates, and that disclosure to, or use for the benefit of, any
person or entity other than Donnelley or its affiliates, would cause substantial
damage to Donnelley. You further acknowledge that your duties for Donnelley
include the opportunity to develop and maintain relationships with Donnelley
customers, employees, representatives and agents on behalf of Donnelley; and
that access to and development of those close relationships with Donnelley
customers render your services special, unique and extraordinary. In recognition
that the good will and relationships described herein are assets and extremely
valuable to Donnelley, and that loss of or damage to those relationships would
destroy or diminish the value of Donnelley, you agree as follows:

 

  a. Noncompetition. In consideration of the covenants and agreements of the
Company herein contained, the payments to be made by the Company pursuant to
this Agreement, the positions of trust and confidence you occupy and have
occupied with the Company and the information of a highly sensitive and
confidential nature obtained as a result of such positions, you agree that, from
the date of your separation for any reason, including termination by Donnelley
with or without Cause, and for 18 months thereafter, you will not, directly or
indirectly, either as an employee, employer, consultant, agent, principal,
partner, stockholder, corporate officer, director or in any other individual or
representative capacity, worldwide, engage in any business which is competitive
with the business of Donnelley. You may, however, own stock or the rights to own
stock in a company covered by this paragraph that is publicly owned and
regularly traded on any national exchange or in the over-the-counter market, so
long as your holdings of stock or rights to own stock do not exceed the lesser
of (i) 1% of the capital stock entitled to vote in the election of directors or
(ii) the combined value of the stock or rights to acquire stock does not exceed
your gross annual earnings from the Company.

 

  b.

Importance of Customer Relationships. You recognize that Donnelley’s
relationship with the customer or customers you serve, and with other employees,
is special and unique, based upon the development and maintenance of good will
resulting from the customers’ and other employees’ contacts with Donnelley and
its employees, including you. As a result of your position and customer
contacts, you recognize that you will



--------------------------------------------------------------------------------

  gain valuable information about (i) Donnelley’s relationship with its
customers, their buying habits, special needs, purchasing policies, (ii) the
skills, capabilities and other employment-related information about Donnelley
employees, and (iii) other matters which you would not otherwise know and which
is not otherwise readily available. Such knowledge is essential to the business
of Donnelley and you recognize that if your employment terminates, Donnelley
will be required to rebuild that customer relationship to retain the customer’s
business. You recognize that during a period following termination of your
employment, Donnelley is entitled to protection from your using the information
and customer and employee relationships with which you have been entrusted by
Donnelley during your employment.

 

  c. Nonsolicitation of Customers. You shall not, while employed by Donnelley
and for a period of 18 months from the date of termination of your employment
with Donnelley for any reason, including termination by Donnelley with or
without Cause, directly or indirectly, either on your own behalf or on behalf of
any other person, firm or entity, solicit or provide services which are the same
as or similar to the services Donnelley provided or offered while you were
employed by Donnelley to any customer or prospective customer of Donnelley (i)
with whom you had direct contact in the course of your employment with Donnelley
or about whom you learned confidential information as a result of your
employment with Donnelley or (ii) with whom any person over whom you had
supervisory authority at any time had direct contact during the course of his or
her employment with Donnelley or about whom such person learned confidential
information as a result of his or her employment with Donnelley.

 

  d. Nonsolicitation of Employees. You shall not while employed by Donnelley and
for a period of two years from the date of termination of my employment with
Donnelley for any reason, including termination by Donnelley with or without
Cause, either directly or indirectly solicit, induce or encourage any Donnelley
employee(s) to terminate their employment with Donnelley or to accept employment
with any competitor, supplier or customer of Donnelley, nor shall you cooperate
with any others in doing or attempting to do so. As used herein, the term
“solicit, induce or encourage” includes, but is not limited to, (a) initiating
communications with a Donnelley employee relating to possible employment, (b)
offering bonuses or additional compensation to encourage Donnelley employees to
terminate their employment with Donnelley and accept employment with a
competitor, supplier or customer of Donnelley, or (c) referring Donnelley
employees to personnel or agents employed by competitors, suppliers or customers
of Donnelley.

 

  e.

Confidential Information. You are prohibited from, at any time during your
employment with the Company or thereafter, disclosing or using any Confidential
Information for your benefit or any other person or entity,



--------------------------------------------------------------------------------

  unless directed or authorized in writing by the Company to do so, until such
time as the information becomes generally known to the public without your
fault. “Confidential Information” means information (i) disclosed to or known by
you as a consequence of your employment with the Company, (ii) not generally
known to others outside the Company, and (iii) that relates to the Company’s
marketing, sales, finances, operations, processes, methods, techniques, devices,
software programs, projections, strategies and plans, personnel information,
industry contacts made during your employment, and customer information,
including customer needs, contacts, particular projects, and pricing. These
restrictions are in addition to any confidentiality restrictions in any other
agreement you may have signed with the Company.

 

  f. Obligation upon Subsequent Employment. If you accept employment with any
future employer during the time period that equals the greater of one year
following the date of termination and the Severance Period (regardless of
whether you actually receive severance benefits during that period), you will
deliver a copy of this Agreement to such employer and advise such employer
concerning the existence of your obligations under this Agreement.

 

  g. Company’s Right to Injunctive Relief. By execution of this Agreement, you
acknowledge and agree that the Company would be damaged irreparably if any
provision under this Section 5 were breached by you and money damages would be
an inadequate remedy for any such nonperformance or breach. Accordingly, the
Company and its successors or permitted assigns in order to protect its
interests, shall pursue, in addition to other rights and remedies existing in
its favor, an injunction or injunctions to prevent any breach or threatened
breach of any of such provisions and to enforce such provisions specifically
(without posting a bond or other security). With respect to such enforcement,
the prevailing party in such litigation shall be entitled to recover from the
other party any and all attorneys’ fees, costs and expenses incurred by or on
behalf of that party in enforcing or attempting to enforce any provision under
this Section 5 or any other rights under this Agreement.

 

  6. General

 

  a. Acknowledgement of Reasonableness and Severability. You acknowledge and
agree that the provisions of this Agreement, including Section 5, are reasonable
and valid in geographic, temporal and subject matter scope and in all other
respects, and do not impose limitations greater than are necessary to protect
the goodwill, Confidential Information and other business interests of the
Company. If any court subsequently determines that any part of this Agreement,
including Section 5, is invalid or unenforceable, the remainder of the Agreement
shall not be affected and shall be given full effect without regard to the
invalid portions. Further, any court invalidating any provision of this
Agreement shall have the power to revise the invalidated provisions such that
the provision is enforceable to the maximum extent permitted by applicable law.



--------------------------------------------------------------------------------

  b. Non-duplication of Severance Pay. You shall not be eligible for the
severance benefits set forth in Section 4 above if you are or become covered
under a different individually negotiated arrangement providing for severance
benefits. If, upon ultimate termination of employment, the separation pay for
which you would be eligible under the R.R. Donnelley & Sons Company Separation
Pay Plan applicable to employees generally, if any, would be greater than the
separation pay payable under to this Agreement, then your Severance Pay shall be
increased to correspond to the pay you would have been eligible for under such
Plan. To avoid duplicate payments, if you are eligible to receive severance
under this Agreement, you hereby waive any payments under the R.R. Donnelley &
Sons Company Separation Pay Plan.

 

  c. Employee Breach. If you breach this Agreement or any other agreement you
have signed with the Company, the Company may, in its complete discretion, stop
making any of the payments provided for in this Agreement.

 

  d. Arbitration. Any controversy arising out of or relating to this Agreement
or the breach of this Agreement that cannot be resolved by you and the Company,
including any dispute as to the calculation of any payments hereunder, and the
terms of this Agreement, shall be determined by a single arbitrator in New York,
New York, in accordance with the rules of JAMS; provided, however, that either
party may seek preliminary injunctive relief to maintain or restore the status
quo pending a decision of the arbitrator, and the parties consent to the
exclusive jurisdiction of the courts of the State of Delaware or the Federal
courts of the United States of America located in the District of Delaware in
connection therewith. The decision of the arbitrator shall be final and binding
and may be entered in any court of competent jurisdiction. The arbitrator may
award the party he determines has prevailed in the arbitration any legal fees
and other fees and expenses that may be incurred in respect of enforcing its
respective rights.

 

  e. Governing Law. All disputes arising under or related to this Agreement
shall at all times be governed by and construed in accordance with the internal
laws (as opposed to the conflict of law provisions) and decisions of the State
of Delaware as applied to agreements executed in and to be fully performed
within that State.

 

  f. Notice and Execution. This Agreement may be executed in counterparts. Any
notice or request required or permitted to be given hereunder shall be
sufficient if in writing and deemed to have been given if delivered personally
or sent by certified mail, return receipt requested, to you at the address
above, and to the Company at its Corporate Headquarters (Attn: Corporate
Secretary).



--------------------------------------------------------------------------------

  g. Entire Agreement. This Agreement shall constitute the entire agreement
between the parties with respect to the subject matter contained herein, and
fully supersedes any prior agreements or understandings between us. This
Agreement may not be changed or amended orally, but only in writing signed by
both parties.

 

  h. Waiver. The failure of either party hereto to enforce at any time any
provision of this Agreement shall not be construed as a waiver of such provision
nor in any way to affect the validity of this Agreement or any part hereof or
the right of such party thereafter to enforce each and every such provision. No
waiver of any breach of this Agreement shall be held to constitute a waiver of
any other or subsequent breach.

 

  i. Assignments and Successors. The rights and obligations of the Company under
this Agreement shall inure to the benefit of and be binding upon its successors
and assigns. Your rights and obligations under this Agreement shall inure to the
benefit of and be binding upon your designated beneficiary or legal
representative, provided, however, that you may not assign any of your rights
and obligations hereunder.

If the foregoing terms and conditions are acceptable and agreed to by you,
please sign on the line provided below to signify such acceptance and agreement
and return the executed copy to me, at 3075 Highland Parkway, Downers Grove,
Illinois, 60515-1261.

 

Very truly yours, R. R. Donnelley & Sons Company By:  

/s/ Thomas Carroll

  Thomas Carroll   Group Executive Vice President, Human Resources ACCEPTED AND
AGREED to this 30 day of July 2007

/s/ Thomas Juhase

Thomas Juhase



--------------------------------------------------------------------------------

Annex A

Definitions

 

1. “Annualized Total Compensation” means Base Salary plus Annual Bonus (at the
target level) for one year at the rate in effect immediately before the
Termination Date, but, for these calculations only, your Base Salary and target
bonus percentage shall not be less than the amount set forth in Section 3, above

 

2. “Cause” means (i) your willful and continued failure to perform substantially
your duties with the Company (other than any such failure resulting from your
incapacity due to physical or mental illness or any such failure subsequent to
your being delivered a notice of termination without Cause) after a written
demand for substantial performance is delivered to you by the Group President,
the Chief Executive Officer, or the Board that identifies the manner in which
you have not performed your duties, (ii) your willful engaging in conduct which
is demonstrably and materially injurious (monetarily or otherwise) to the
business, reputation, character or community standing of the Company, (iii)
conviction of or the pleading of nolo contendere with regard to a felony or any
crime involving fraud, dishonesty or moral turpitude, or (iv) a refusal or
failure to attempt in good faith to follow the written direction of the Group
President, the Chief Executive Officer, or the Board (provided that such written
direction is consistent with your duty and station) promptly upon receipt of
such written direction. For the purposes of this definition, no act or failure
to act by you shall be considered “willful” unless done or omitted to be done by
you in bad faith and without reasonable belief that your action or omission was
in the best interests of the Company. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or based upon
the advice of the Company’s principal outside counsel shall be conclusively
presumed to be done, or omitted to be done, by you in good faith and in the best
interests of the Company. Notwithstanding the foregoing, the Company shall
provide you with a reasonable amount of time, after a notice and demand for
substantial performance is delivered to you, to cure any such failure to
perform, and if such failure is so cured within a reasonable time thereafter,
such failure shall not be deemed to have occurred.

 

3. “Committee” means a committee designated by the Chief Human Resources Officer
of the Company.

 

4. “Separation Date” means the date of your Separation from Service.

 

5. “Separation from Service” means any separation from employment with the
Company within the meaning of Section 409A of the Internal Revenue Code of 1986,
as amended, as determined by the Committee.



--------------------------------------------------------------------------------

RR Donnelley     

Corporate Headquarters

111 South Wacker Drive

Chicago, Illinois 60606-4301

www.rrdonnelley.com

              

November 25, 2008

Thomas Juhase

[address]

Dear Tom:

This letter constitutes an amendment to the agreement (the “Agreement”) dated
July 27, 2007 between you and R. R. Donnelley & Sons Company (the “Company”) in
order to conform the Agreement with the requirements of section 409A of the
Internal Revenue Code of 1986, as amended. All provisions of the Agreement that
are not specifically amended by this amendment shall remain in full force and
effect.

 

  1. For purposes of the Agreement, all references to “termination of
employment” (or variations thereof) shall mean “separation from service” within
the meaning of Treasury Regulation § 1.409A-1(h) with the Company and its at
least 80% owned subsidiaries and affiliates.

 

  2. The following sentence shall be added at the end of Section 3.b.: “Any
Annual Bonus which you become entitled to receive shall be paid to you no later
than the 15th day of the third month following the end of the calendar year in
which the bonus was earned, unless you timely elect to defer all or a portion of
such bonus pursuant to the Company’s deferred compensation plan.”

 

  3. In Section 4.a., the following changes will be made: (i) the word “prompt”
will be added prior to the words “execution by you of a customary release” (ii)
the words, “the thirtieth (30th) day after the date of your Separation from
Service” shall be added after “the 18 months following” and (iii), the words
“your Separation Date” shall be deleted.

Therefore, the new Section 4.a. shall read as follows: “The Company will pay you
an amount equal to one and one half times your Annualized Total Compensation
(“Severance Pay”), subject to the prompt execution by you of the Company’s
customary release, which amount shall be payable in equal installments on the
15th and last days of each of the 18 months following the thirtieth (30th) day
after the date of your Separation from Service (if the 15th or last day of a
month is not a business day, on the closest business day to such date).”

 

  4. Section 4.e. shall be deleted and replaced with the following:

Compliance with Section 409A of the Internal Revenue Code.

If you are a “specified employee” within the meaning set forth in the document
entitled “409A: Policy of R.R. Donnelley & Sons Company and its Affiliates
Regarding



--------------------------------------------------------------------------------

Specified Employees” on your Termination Date, then any amounts payable pursuant
to this Agreement or otherwise that (i) become payable as a result of your
Separation from Service and (ii) are subject to Code Section 409A as a result of
your Separation from Service shall not be paid until the earlier of (x) the
first business day of the sixth month occurring after the month in which the
Termination Date occurs and (y) the date of your death. Notwithstanding the
immediately preceding sentence, amounts payable to you as a result of your
Separation from Service that do not exceed two times the lesser of (i) your
annualized compensation based upon your annual rate of Base Salary for the year
prior to the year in which the date of your Separation from Service occurs and
(ii) the maximum amount that may be taken into account under Code Section
401(a)(17) in the year in which the date of your Separation from Service occurs
may be paid as otherwise scheduled. If any compensation or benefits provided by
this letter may result in the application of Code Section 409A, then the Company
shall, in consultation with you, modify this Agreement to the extent permissible
under Code Section 409A in the least restrictive manner necessary in order to
exclude such compensation and benefits from the definition of “deferred
compensation” within the meaning of such Code Section 409A or in order to comply
with the provisions of Code Section 409A. By signing this Agreement you
acknowledge that if any amount paid or payable to you becomes subject to Code
Section 409A, you are solely responsible for the payment of any taxes and
interest due as a result.

 

  5. Sections 4 and 5 of Annex A shall be deleted.

 

Yours very truly, R. R. Donnelley & Sons Company By:   /s/ Thomas Carroll Title:
  Chief Human Resources Officer

 

AGREED AND ACCEPTED this 4 day of December, 2008: /s/ Thomas Juhase